Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 07/08/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-7 & 9-19 are currently pending. 

Response to Arguments
With regard to the claim interpretation:
Applicant has amended Claim 9 to eliminate the means plus function language and has directly claimed the structure of a notification device.  The 112(f) interpretation of the claim is withdrawn.

With regard to the 112(b) rejections:
Applicant has amended Claims 1 & 10 to resolve the clarity of the arrays and their arrangement.  The 112(b) rejection of Claims 1 & 10 is withdrawn.

Applicant has amended Claims 3, 4, 12 & 13 to remove the subjective term of  predetermined directions which resolves the clarity of the arc of a matrix array.  The 112(b) rejection of Claims 3, 4, 12 & 13 is withdrawn. 

Applicant has amended Claim 5 to resolve the clarity of the  probe holder with a description of a probe holder provided in base Claim 1. The 112(b) rejection of Claim 5 is withdrawn.

Applicant has amended Claim 9 cite a notification device and remove the term annunciator.  The distinct claim to the structure of a notification device resolves the clarity of the claim. The 112(b) rejection of Claim 9 is withdrawn.

With regard to 103 rejection:
Applicant’s arguments with respect to Claims 1-7 & 9-19 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  Applicant has rolled up Claim 8 into Claims 1 and added the Claim 8 limitation as a new limitation to Claim 10.   Additionally, Applicant has added additional limitations regarding a probe holder extending behind the lift and rotation unit and steps of establishing a validation feature to establish testing reference points.  The added limitations require additional search and consideration of the claims.
Applicant’s arguments and amendments with regard to Claims 1-7 & 9-17 have been considered in light of the new references of Jong Ho and Schreiner in further view of the previous references of Lather, Peng and Zhang.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 9-11 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jong Ho (KR20110065866; “Jong Ho” translation provided for citations) in view of Schreiner (US 6019001; “Schreiner”) and in further view of Lather (US 4240281: “Lather”).


Claim 1. Jong Ho discloses an ultrasonic testing system (Fig. 3)[Page 2 lines 42-43: ultrasonic flaw detection for checking the cracks inside the wheel of a railway vehicle], comprising: one ultrasonic probes (Fig. 3 probe 140 with ultrasonic transducers 142)[Page 8 lines 290-295: the ultrasonic transducer 142 is arranged so that a plurality of ultrasonic transducers 142 face the width direction of the wheel 1 so as to be able to detect the flaw detection area of the wheel 1] a probe (140) positioning assembly (wheel regeneration system 10) including a lift and rotation unit (Fig. 3: 210)[Page 7 lines 267-270:  the driving roller 210 rises to lift and separate the wheel 1 from the rail 4, and the vehicle 3 lowers it. A part of the rail 4 in the position is removed, and the driving roller 210 rotates the wheel 1 to perform cutting for flaw detection and regeneration] configured to reversibly [Col. 7 lines 267: and the vehicle 3 lowers the wheel which reverses the lift] lift and rotate a wheel for inspection [Page 7 lines 267-270:  the driving roller 210 rises to lift and separate the wheel 1 from the rail 4, and the vehicle 3 lowers it. A part of the rail 4 in the position is removed, and the driving roller 210 rotates the wheel 1 to perform cutting for flaw detection and regeneration] via a rotation wheel (driving roller 210) of the lift and rotation unit (210), and a probe holder (Flaw detection device 100 with probe holder 140) extending (Fig. 3: flaw detection device 100 extends from behind the lift 210) behind the lift and rotation unit (210) so as to engage the wheel (1) above the lift and rotation unit (210) (Fig. 3: probe holder 140 adjacent the wheel 1 and above the lift and rotation unit 210), the probe holder (140) configured to mechanically couple to the one or more ultrasonic probes (142) [Page 8 lines 290-295: the ultrasonic transducer 142 is arranged so that a plurality of ultrasonic transducers 142 face the width direction of the wheel 1 so as to be able to detect the flaw detection area of the wheel 1] and an analyzer (detection unit 143) configured to: receive the measured inspection ultrasonic signal [Page 4 lines 129-133:  At least one ultrasonic transducer 142 mounted on the receiving portion (141a) of the flaw detection unit body 141 and; It consists of at least one detection part 143 mounted on the receiving part 141a of the flaw detection part main body 141].  

Jong Ho does not explicitly disclose:

the ultrasonic transducers are a matrix array ultrasonic probe positioned for ultrasonic communication with the wheel with regard to a validation feature at a known location on the wheel; wherein the ultrasonic probe is configured to: emit a validation ultrasonic signal directed towards the validation feature  of the wheel; measure its emitted validation ultrasonic signal after reflection from the validation feature emit an ultrasonic inspection signal toward an inspection area of the wheel; and measure th

determine that the measured validation ultrasonic signal matches a reference validation signal; and output a first notification representing validation of the measured inspection ultrasonic signal based on determining the measured validation ultrasonic signal matches the reference validation signal.



With regard to 1) Schreiner teaches the ultrasonic transducers are a matrix array ultrasonic probe (9 & 10) [Col. 4 lines 60-63:  The ultrasound test heads 9, 10, preferably transducer array test heads, are connected to a data acquisition device 11] positioned for ultrasonic communication [Col. 3 lines 23-25:  As a result of the fact that the same manipulation system is used for scanning the disc body and the acquisition of the geometry associated with it as for the handling of the ultrasound test heads] with the wheel (2) with regard to a validation feature at a known location on the wheel (2)[Col. 3 lines 10-12: in a reference system, in the form of sets of two or three coordinates. Test parameters and the necessary test positions are determined from the stored geometry depending on the predetermined test technique]; wherein the ultrasonic probe (9 & 10) is configured to: emit a validation ultrasonic signal directed towards the validation feature [Col. 4 lines 1-15:  The data acquisition device can also be used for monitoring the positions, so that an error signal is triggered in the event of any discrepancy, by means of which a correction to the movement of the handling arm is initiated] of the wheel (2); measure its emitted validation ultrasonic signal after reflection from the validation feature [Col. 4 lines 1-15] emit an ultrasonic inspection signal toward an inspection area of the wheel [Col. 5 lines 15-25:  in order to examine the hub inner surface 18 for cracks, discrete positions 19 are determined for the test heads 9, 10 on the side pieces 4, 5, starting from the contour of the side pieces 4, 5 determined, in particular, via probes which do not make contact. The entire hub inner surface 18 can be covered completely by ultrasound signals, and can thus be examined, in the axial direction, using the position and alignment of the test heads 9, 10]   and measure th(2)[Col. 5 lines 25-30:   Spatial regions within the volume of the disc 2 can also be examined by means of ultrasound for defects, in particular cracks, likewise in an objective manner, by appropriate positioning of the ultrasound test heads 9, 10]; and an analyzer (11) configured to: receive the measured validation ultrasonic signal  [Col. 4 lines 1-5:  The data acquisition device can also be used for monitoring the positions, so that an error signal is triggered in the event of any discrepancy, by means of which a correction to the movement of the handling arm is initiated. Required value/actual value monitoring is obtained in this way] and the measured inspection ultrasonic signal [Col. 4 lines 1-5]; determine that the measured validation ultrasonic signal matches a reference validation signal [Col. 5 lines 13-17:  The hub inner surface 18 forms a geometric reflection surface 17, whose position is determined by one or more test heads 9, 10]; and output a first notification representing validation of the measured inspection ultrasonic signal based on determining the measured validation ultrasonic signal matches the reference validation signal [Col. 4 lines 1-5:  The data acquisition device can also be used for monitoring the positions, so that an error signal is triggered in the event of any discrepancy, by means of which a correction to the movement of the handling arm is initiated. Required value/actual value monitoring is obtained in this way].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Schreiner’s scanning of a disc wheel to obtain reference positions and inspection scanning of the disc for faults as steps and processing to use with Jong Ho’s fault monitoring because establishing a baseline and reference positions improves the quality of determining structural faults in the scanned article by simplifying the analysis to comparative analysis over computation of the complete ultrasonic scan to determine indications of abnormalities [Schreiner Col. 1 lines 60-67].

With regard to 2) Lather teaches an automatic checking test using a reference body [Abstract].  Lather further teaches determining, by the analyzer (Fig. 2: evaluating circuit 6), that the measured [Col. 5 lines 15-22]; validation ultrasonic signal (Fig. 2: evaluating circuit matches a reference validation signal [Col. 10: lines 28-42: no error, one can assume that the electronics and the transducers operate properly. Now, the same program is run through while this dummy is coupled to the transducers. Again, the result obtained by actually conducting true test sequence should be the same as a result obtained and stored earlier as check mode phase three reference for and in unit 19]; and outputting by the analyzer (Fig. 2: evaluating circuit 6), a first notification representing validation of the measured inspection ultrasonic signal based on determining the measured validation ultrasonic signal matches the reference validations signal [Col. 6 lines 60-64: The check mode as defined requires additional circuitry for checking on the outputs of the circuits 6 and/or on the output of the circuit 7. Accordingly, a check unit 19 is provided which receives the signals generated during the check mode and provides comparing functions to check on the correctness of these signals. Unit 19 stores reference data representing proper functioning and the signals generated by circuits 6 in the check mode are compared with these reference data. Unit 19 as well as switch 23 are under control of the timing and control unit 8] & [Col. 10: lines 28-42: no error, one can assume that the electronics and the transducers operate properly. Now, the same program is run through while this dummy is coupled to the transducers. Again, the result obtained by actually conducting true test sequence should be the same as a result obtained and stored earlier as check mode phase three reference for and in unit 19].
.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lather’s check mode processing, and notification devices and reference body on the test area at a known location to be scanned by the ultrasonic probes as motivation for Jong Ho to add check mode processing , notifications and a known reference body on the wheel to check probe placement because providing the check mode processing for a reference body improves the reliability of the measurement by ensuring the probes are in a consistent orientation for precision measurement of  features and defects of a dynamic wheel [Lather Col. 1 lines 30-45].

Claim 10. Jong Ho discloses a method (Fig. 3)[Page 2 lines 42-43: ultrasonic flaw detection for checking the cracks inside the wheel of a railway vehicle], comprising: positioning a probe (Fig. 3 probe 140 with ultrasonic transducers 142)[Page 8 lines 290-295: the ultrasonic transducer 142 is arranged so that a plurality of ultrasonic transducers 142 face the width direction of the wheel 1 so as to be able to detect the flaw detection area of the wheel 1]  positioning assembly with respect to a wheel (1) to be inspected [Page 8 lines 290-295], the probe (Fig. 3 probe 140 with ultrasonic transducers 142) positioning assembly (wheel regeneration system 10) including a lift and rotation unit (Fig. 3: 210)[Page 7 lines 267-270:  the driving roller 210 rises to lift and separate the wheel 1 from the rail 4, and the vehicle 3 lowers it. A part of the rail 4 in the position is removed, and the driving roller 210 rotates the wheel 1 to perform cutting for flaw detection and regeneration] configured to reversibly [Col. 7 lines 267: and the vehicle 3 lowers the wheel which reverses the lift] lift and rotate the wheel during inspection [Page 7 lines 267-270:  the driving roller 210 rises to lift and separate the wheel 1 from the rail 4, and the vehicle 3 lowers it. A part of the rail 4 in the position is removed, and the driving roller 210 rotates the wheel 1 to perform cutting for flaw detection and regeneration]  via a rotation wheel of the lift and rotation unit  (210), and a probe holder (Flaw detection device 100 with probe holder 140) extending from behind the lift and rotation unit (Fig. 3: flaw detection device 100 extends from behind the lift 210) so as to engage the wheel (1) above the lift and rotation unit (Fig. 3: probe holder 140 adjacent the wheel 1 and above the lift and rotation unit 210) and to position one or more matrix array ultrasonic probes (142)  for ultrasonic communication with the wheel (1)  (142) [Page 8 lines 290-295: the ultrasonic transducer 142 is arranged so that a plurality of ultrasonic transducers 142 face the width direction of the wheel 1 so as to be able to detect the flaw detection area of the wheel 1] and an analyzer (detection unit 143) configured to: receive the measured inspection ultrasonic signal [Page 4 lines 129-133:  At least one ultrasonic transducer 142 mounted on the receiving portion (141a) of the flaw detection unit body 141 and; It consists of at least one detection part 143 mounted on the receiving part 141a of the flaw detection part main body 141].  

Jong Ho does not explicitly disclose:


to position one or more matrix array ultrasonic probes for ultrasonic communication with athe wheel in regard to a validation feature at a known location on the wheel; emitting, by each of the one or more matrix array ultrasonic probes, a validation ultrasonic signal directed towards the validation feature of the wheel; measuring, by each of the one or more matrix array ultrasonic probes, its emitted validation ultrasonic signal after reflection from validation feature; emitting, by at least one of the matrix array ultrasonic probes, an ultrasonic inspection signal towards an inspection area of the wheel; measuring, by at least one of the matrix array ultrasonic probes, the inspection ultrasonic signal after reflection from a defect positioned within the inspection area of the wheel; receiving, by an analyzer in communication with each of the one or more matrix array ultrasonic probes, the measured validation ultrasonic signal and the measured inspection ultrasonic signal. 

determining, by the analyzer, that the measured validation ultrasonic signal matches a 4Application No. 16/755,291Docket No.: 43UT-323299-US-4/047079-543N01US Reply to Office Action of March 9, 2022reference validation signal; and outputting, by the analyzer, a first notification representing validation of the measured inspection ultrasonic signal based on determining the measured validation ultrasonic signal matches the reference validations signal.


With regard to 1) Schreiner teaches the ultrasonic transducers are a matrix array ultrasonic probe (9 & 10) [Col. 4 lines 60-63:  The ultrasound test heads 9, 10, preferably transducer array test heads, are connected to a data acquisition device 11] to position one or more matrix array ultrasonic probes for ultrasonic communication [Col. 3 lines 23-25:  As a result of the fact that the same manipulation system is used for scanning the disc body and the acquisition of the geometry associated with it as for the handling of the ultrasound test heads] with the wheel (2) in regard to a validation feature at a known location on the wheel (2)[Col. 3 lines 10-12: in a reference system, in the form of sets of two or three coordinates. Test parameters and the necessary test positions are determined from the stored geometry depending on the predetermined test technique]; emitting, by each of the one or  more matrix array ultrasonic probes (9 & 10) [Col. 4 lines 60-63:  The ultrasound test heads 9, 10, preferably transducer array test heads, are connected to a data acquisition device 11], a validation ultrasonic signal directed towards the validation feature of the wheel (2) [Col. 4 lines 1-15:  The data acquisition device can also be used for monitoring the positions, so that an error signal is triggered in the event of any discrepancy, by means of which a correction to the movement of the handling arm is initiated]; measuring, by each of the one or more matrix array ultrasonic probes (9 & 10), its emitted validation ultrasonic signal after reflection from the validation feature (2)[Col. 5 lines 25-30:   Spatial regions within the volume of the disc 2 can also be examined by means of ultrasound for defects, in particular cracks, likewise in an objective manner, by appropriate positioning of the ultrasound test heads 9, 10]; emitting, by at least one of the matrix array ultrasonic probes (9 & 10), an ultrasonic inspection signal towards an inspection area of the wheel (2) [Col. 4 lines 1-15:  The data acquisition device can also be used for monitoring the positions, so that an error signal is triggered in the event of any discrepancy, by means of which a correction to the movement of the handling arm is initiated];  measuring, by at least one of the matrix array ultrasonic probes (9&10), the inspection ultrasonic signal after reflection from a defect positioned within the inspection area of the wheel (2)[Col. 5 lines 22-27:  The entire hub inner surface 18 can be covered completely by ultrasound signals, and can thus be examined, in the axial direction, using the position and alignment of the test heads 9, 10. Spatial regions within the volume of the disc 2 can also be examined by means of ultrasound for defects, in particular cracks, likewise in an objective manner, by appropriate positioning of the ultrasound test heads 9, 10]; receiving, by an analyzer (11) in communication with each of the one or more matrix array ultrasonic probes [9 & 10], the measured validation ultrasonic signal [Col. 4 lines 1-5:  The data acquisition device can also be used for monitoring the positions, so that an error signal is triggered in the event of any discrepancy, by means of which a correction to the movement of the handling arm is initiated. Required value/actual value monitoring is obtained in this way] and the measured inspection ultrasonic signal [Col. 4 lines 1-5].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Schreiner’s scanning of a disc wheel to obtain reference positions and inspection scanning of the disc for faults as steps and processing to use with Jong Ho’s fault monitoring because establishing a baseline and reference positions improves the quality of determining structural faults in the scanned article by simplifying the analysis to comparative analysis over computation of the complete ultrasonic scan to determine indications of abnormalities [Schreiner Col. 1 lines 60-67].

With regard to 2) Lather teaches an automatic checking test using a reference body [Abstract].  Lather further teaches determining, by the analyzer (Fig. 2: evaluating circuit 6), that the measured [Col. 5 lines 15-22]; validation ultrasonic signal (Fig. 2: evaluating circuit matches a reference validation signal [Col. 10: lines 28-42: no error, one can assume that the electronics and the transducers operate properly. Now, the same program is run through while this dummy is coupled to the transducers. Again, the result obtained by actually conducting true test sequence should be the same as a result obtained and stored earlier as check mode phase three reference for and in unit 19]; and outputting by the analyzer (Fig. 2: evaluating circuit 6), a first notification representing validation of the measured inspection ultrasonic signal based on determining the measured validation ultrasonic signal matches the reference validations signal [Col. 6 lines 60-64: The check mode as defined requires additional circuitry for checking on the outputs of the circuits 6 and/or on the output of the circuit 7. Accordingly, a check unit 19 is provided which receives the signals generated during the check mode and provides comparing functions to check on the correctness of these signals. Unit 19 stores reference data representing proper functioning and the signals generated by circuits 6 in the check mode are compared with these reference data. Unit 19 as well as switch 23 are under control of the timing and control unit 8] & [Col. 10: lines 28-42: no error, one can assume that the electronics and the transducers operate properly. Now, the same program is run through while this dummy is coupled to the transducers. Again, the result obtained by actually conducting true test sequence should be the same as a result obtained and stored earlier as check mode phase three reference for and in unit 19].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lather’s check mode processing, and notification devices and reference body on the test area at a known location to be scanned by the ultrasonic probes as motivation for Jong Ho to add check mode processing , notifications and a known reference body on the wheel to check probe placement because providing the check mode processing for a reference body improves the reliability of the measurement by ensuring the probes are in a consistent orientation for precision measurement of  features and defects of a dynamic wheel [Lather Col. 1 lines 30-45].



    PNG
    media_image1.png
    609
    841
    media_image1.png
    Greyscale



Claims 2 & 11. Dependent on the respective system of claim 1 and the method of claim 10. Jong Ho does not explicitly disclose:
the analyzer is further configured to: determine that the measured validation ultrasonic signal does not match the reference validation signal; and output a second notification representing invalidation of the measured inspection ultrasonic signal.
Lather teaches an automatic checking test using a reference body [Abstract].  Lather further teaches the analyzer (Fig. 2: evaluation device 5) is further configured to: determine that the measured validation ultrasonic signal (Fig. 3: 13) does not match the reference validation signal [Col. 6 lines 60-64: The check mode as defined requires additional circuitry for checking on the outputs of the circuits 6 and/or on the output of the circuit 7. Accordingly, a check unit 19 is provided which receives the signals generated during the check mode and provides comparing functions to check on the correctness of these signals. Unit 19 stores reference data representing proper functioning and the signals generated by circuits 6 in the check mode are compared with these reference data. Unit 19 as well as switch 23 are under control of the timing and control unit 8] and output a second notification representing invalidation of the measured inspection ultrasonic signal [Col. 10: lines 28-42: the result obtained by actually conducting true test sequence should be the same as a result obtained and stored earlier as check mode phase three reference for and in unit 19.case of a deviation, the error or malfunction so indicated must be the result of the mechanical interaction such as the mechanical structure 2 coupling the dummy to the transducers, or mechanical structure that positions the test object].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lather’s check mode processing, and notification devices and reference body on the test area at a known location to be scanned by the ultrasonic probes as motivation for Jong Ho to add check mode processing , notifications and a known reference body on the wheel to check probe placement because providing the check mode processing for a reference body improves the reliability of the measurement by ensuring the probes are in a consistent orientation for precision measurement of  features and defects of a dynamic wheel [Lather Col. 1 lines 30-45].
Claim 9. Dependent on the system of claim 2. Jong Ho does not explicitly disclose: 
a notification device in communication with the analyzer and configured to provide a first indication representing validation of the inspection ultrasonic signal in response to receipt of the first notification and a second indication representing invalidation of the inspection ultrasonic signal in response to receipt of the second notification.
Lather teaches an automatic checking test using a reference body [Abstract].  Lather further teaches a notification device (Fig. 2: notification device 7) in communication with the analyzer (Fig. 2: evaluation device 6)  and configured to provide a first indication (7) representing validation of the inspection ultrasonic signal in response to receipt of the first notification [Col. 10: lines 28-42: the result obtained by actually conducting true test sequence should be the same as a result obtained and stored earlier as check mode phase three reference for and in unit 19.case of a deviation, the error or malfunction so indicated must be the result of the mechanical interaction such as the mechanical structure 2 coupling the dummy to the transducers, or mechanical structure that positions the test object] and a second indication representing invalidation of the inspection ultrasonic signal in response to receipt of the second notification [Col. 6 lines 60-64: The check mode as defined requires additional circuitry for checking on the outputs of the circuits 6 and/or on the output of the circuit 7. Accordingly, a check unit 19 is provided which receives the signals generated during the check mode and provides comparing functions to check on the correctness of these signals. Unit 19 stores reference data representing proper functioning and the signals generated by circuits 6 in the check mode are compared with these reference data. Unit 19 as well as switch 23 are under control of the timing and control unit 8] & [Col. 10: lines 28-42: no error, one can assume that the electronics and the transducers operate properly. Now, the same program is run through while this dummy is coupled to the transducers. Again, the result obtained by actually conducting true test sequence should be the same as a result obtained and stored earlier as check mode phase three reference for and in unit 19].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lather’s check mode processing, and notification devices and reference body on the test area at a known location to be scanned by the ultrasonic probes as motivation for Jong Ho to add check mode processing , notifications and a known reference body on the wheel to check probe placement because providing the check mode processing for a reference body improves the reliability of the measurement by ensuring the probes are in a consistent orientation for precision measurement of  features and defects of a dynamic wheel [Lather Col. 1 lines 30-45].
Claim 17. The method of claim 10.  Jong Ho further discloses one or more matrix array ultrasonic probes (Fig. 3: 142) are positioned with respect to the wheel (1) while the wheel (1) is lifted above an underlying surface (4) (Fig. 3: 210 lift and rotation device)[Page 7 lines 267-270:  the driving roller 210 rises to lift and separate the wheel 1 from the rail 4, and the vehicle 3 lowers it. A part of the rail 4 in the position is removed, and the driving roller 210 rotates the wheel 1 to perform cutting for flaw detection and regeneration]. 
 
Claim 18. The method of claim 17. Jong Ho further discloses rotating the wheel (1)[Page 8 lines 280-285: the flaw detection part 140 comes into contact with the flaw detection position of the wheel 1, and in this state, the driving roller 210 moves the wheel (1) is rotated to perform flaw detection] while lifted and after each matrix array ultrasonic probe (142) measures its emitted validation ultrasonic signal and emits and/or measures its inspection ultrasonic signal (Fig. 3: 210)[Page 7 lines 267-270:  the driving roller 210 rises to lift and separate the wheel 1 from the rail 4, and the vehicle 3 lowers it. A part of the rail 4 in the position is removed, and the driving roller 210 rotates the wheel 1 to perform cutting for flaw detection and regeneration].  

Claim 19. The method of claim 10. Jong Ho further discloses the wheel is a train wheel (1) [Page 1: lines 15-18:  The present invention relates to a flaw detection device for checking for cracks inside a wheel of a railway vehicle and a wheel regeneration apparatus for a railway vehicle having the same].

Claims 3-4 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jong Ho in view of Lather and Schreiner and in further view of Peng (Jianping, Peng, Wang Li, Gao Xiaorong, Wang Zeyong, Zhao Quanke, Zhang Yu, Peng Chaoyong, and Yang Kai. "The design of mobile wheel set ultrasonic inspection system based on the phased array ultrasonic technology." 10th ECNDT, Moscow (2010); “Peng”).
Claims 3 & 12. Dependent on the respective system of claim 1 and the method of claim 10. Jong Ho does not explicitly disclose:
1) configured to sweep the emitted validation ultrasonic beam through an arc of  and to measure a plurality of validation ultrasonic signals.
2) to measure a plurality of validation ultrasonic signals after reflection from a plurality of respective validation features.

With regard to 1) Peng teaches a matrix array testing arrangement and probe for measuring a train wheel.  Peng further teaches the inspection ultrasonic signal is configured to sweep the inspection ultrasonic signal (Fig. 2: shows an arc sweep of the signal) through an arc (Fig. 2: shows an arc sweep of the signal) [Page 3:  Section 2.2.2.:  The TR probe generates the longitudinal wave and scans the axle orientation and circumferential orientation defect in the disk, but it cannot obtain the defect below the holes. Comparatively, a pair of phased array probes is used in the Pitch-Catch mode for that area. The LU system, with the implementation of phased array probes with S-can, requires only one pair of probes each for the inner and outer wheel disc surface] and each of the matrix array (Fig. 12:  wheel with ultrasonic probes) ultrasonic probes [Fig. 2: shows the pair of matrix array ultrasonic probes].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Peng’s scanning through a d arc as a scanning pattern for Zhang’s pairs of matrix ultrasonic probes because assigning a specific geometry to the scanning by the probes increases the reliability and quality of the measurement of the wheel by ensuring a complete scan of the inspection angle is provided [Peng Abstract].   
With regard to 2) Lather teaches an automatic checking test using a reference body [Abstract].  Lather further teaches to measure a plurality of validation ultrasonic signals after reflection from a plurality of validation features [Col. 6 lines 60-64: The check mode as defined requires additional circuitry for checking on the outputs of the circuits 6 and/or on the output of the circuit 7. Accordingly, a check unit 19 is provided which receives the signals generated during the check mode and provides comparing functions to check on the correctness of these signals].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lather’s check mode processing, and notification devices and reference body on the test area at a known location to be scanned by the ultrasonic probes as motivation for Jong Ho to add check mode processing, notifications and a known reference body on the wheel to check probe placement because providing the check mode processing for a reference body improves the reliability of the measurement by ensuring the probes are in a consistent orientation for precision measurement of  features and defects of a dynamic wheel [Lather Col. 1 lines 30-45].
Claims 4 & 13. Dependent on the system of claim 1. Jong Ho does not explicitly disclose:
the matrix array ultrasonic probes emitting the inspection ultrasonic signal is configured to sweep the inspection ultrasonic signal through an arc and each of the matrix array ultrasonic probes measuring the reflected inspection ultrasonic beam is configured to measure a plurality of inspection ultrasonic signals after reflection from a plurality of respective defects.
Peng teaches a matrix array testing arrangement (Fig. 12) and probe for measuring a train wheel (Fig. 12: train wheel).  Peng further teaches the inspection ultrasonic signal is configured to sweep the inspection ultrasonic signal (Fig. 2: shows an arc sweep of the signal) through an arc (Fig. 2: shows an arc sweep of the signal) [Page 3:  Section 2.2.2.:  The TR probe generates the longitudinal wave and scans the axle orientation and circumferential orientation defect in the disk, but it cannot obtain the defect below the holes. Comparatively, a pair of phased array probes is used in the Pitch-Catch mode for that area. The LU system, with the implementation of phased array probes with S-can, requires only one pair of probes each for the inner and outer wheel disc surface] and each of the matrix array ultrasonic probes [Fig. 2: shows the pair of matrix array ultrasonic probes] measuring the reflected inspection ultrasonic beam is configured to measure a plurality of inspection ultrasonic signals (Fig. 2) [Page 3:  Section 2.2.2.]  after reflection from a plurality of respective defects [Fig. 2: shows the pair of matrix array ultrasonic probes].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Peng’s scanning through an arc as a scanning pattern for Jong Ho’s, as modified ultrasonic arrays because assigning a specific geometry to the scanning by the probes increases the reliability and quality of the measurement of the wheel by ensuring a complete scan of the inspection angle is provided [Peng Abstract].   
Claims 5-7 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jong Ho in view of Schreiner and Lather and in further view of  Zhang (Zhang, Yu, Jianping Peng, Xiaorong Gao and Chaoyong Peng. “Application of phased array ultrasonic inspection for EMUs wheel-set online.” 20174 /EEE Far East Forum on Nondestructive Evaluation/Testing (2014): 168-171; “Zhang”). 

Claims 5 & 14. Dependent on the respective system of claim 1 and the method of claim 10.  Jong Ho further discloses a probe holder (Fig. 3: 140).  Jong Ho does not explicitly disclose:
two matrix array ultrasonic probes, wherein the probe holder positions the at least two matrix array ultrasonic probes with respect to one another in an arc configuration mimicking a curvature of a running tread of the wheel.
Zhang teaches two matrix ultrasonic probes (Figs. 2, 3 & 9: wheel with matrix array ultrasonic probes), there are two array ultrasonic probes [Fig. 12: shows form fitting to wheel tread multi arranged probes] with respect to one another in an arc configuration mimicking a curvature [Fig. 12: attached to the curve] of a running tread of the wheel [Fig. 12: attached to the curve].   
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Zhang’ double array with arc surfaces as an arrangement of transducers to use with Jong Ho’s probe holder because using two form fitting ultrasonic arrays both improves the quality of the measurement of a curved surface with form fitting transducers and improves the time efficiency by testing two sections of the scanned wheel simultaneously.
Claims 6 & 15. Dependent on the respective system of claim 5 and the method of claim 14. Jong Ho further discloses multiple transducers [Page 8 lines 290-295 at least one ultrasonic transducer 142 is mounted on the receiving portion 141a of the 07-10-2022 719 flaw detection unit body 141, and the ultrasonic transducer 142 is the receiving portion 141a by the ultrasonic transducer holder 142a. It is mounted to be fixed, and the ultrasonic transducer 142 is arranged so that a plurality of ultrasonic transducers 142 face the width direction of the wheel 1 so as to be able to detect the flaw detection area of the wheel 1 at once] Jong Ho does not explicitly disclose:
a first one of the at least two matrix array ultrasonic probes is configured to emit the inspection ultrasonic signal towards the inspection area, and a second one of the at least two matrix array ultrasonic probes is configured to measure the inspection ultrasonic signal reflected from a defect within the inspection area.
Zhang teaches a first one (Fig. 9: right image pitch catch mode of transducer pair with the first one top left transducer) of the at least two matrix ultrasonic probes (Figs. 2, 3 & 9: wheel with matrix array ultrasonic probes);is configured to emit the inspection ultrasonic signal towards the inspection area [Fig. 9: both transducers measuring in area between rim and axle hole], and a second one (Fig. 9: right image pitch catch mode of transducer pair with the first one top right transducer) of the at least two matrix array ultrasonic probes (Fig. 9: right image pitch catch mode of transducer pair with the first one top left transducer) is configured to measure the inspection ultrasonic signal reflected from a defect within the inspection area (Fig. 9: both transducers measuring in area defect in inspection between rim and axle hole) [Page 170 Section 3.4:  Describes using the measurement signals and algorithms to determine a location of a defect].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Zhang’ double matrix arrays with one as a transmitter and the second array a receiver as an arrangement of transducers to use with Jong Ho’s probe holder because using two ultrasonic arrays both improves the quality of the measurement of a curved surface with opposing arrays and reduces measurement errors by eliminating signal overlap with return signals using a transmitter to receiver arrangement of the ultrasound signal.
Claims 7 & 16. Dependent on the respective system of claim 5 and the method of claim 14.  Jong Ho further discloses multiple transducers [Page 8 lines 290-295:  and the ultrasonic transducer 142 is the receiving portion 141a by the ultrasonic transducer holder 142a. It is mounted to be fixed, and the ultrasonic transducer 142 is arranged so that a plurality of ultrasonic transducers 142 face the width direction of the wheel able to detect the flaw detection area of the wheel 1 at once] Jong Ho does not explicitly disclose:
a first one of the at least two matrix array ultrasonic probes and a second one of the at least two ultrasonic probes are each configured to both emit the inspection ultrasonic signal towards the inspection area and to measure the inspection ultrasonic signal reflected from a defect within the inspection area.

Zhang further discloses a first one (Fig. 9: left side pitch mode where the top left transducer is pointed to area between the rim and the center hole) of the at least two matrix ultrasonic probes (Fig. 9: left side pitch mode with two transducers) and a second one (Fig. 9: left side pitch mode where the top right transducer is pointed to a defect) of the at least two ultrasonic probes (Fig. 9: left side pitch mode with two transducers) are each configured to both emit the inspection ultrasonic signal  towards the inspection area (Fig. 9: left side pitch mode where the top left and top right transducers are pointed to area between the rim and the center hole) and to measure the inspection ultrasonic signal reflected from a defect within the inspection area (Section 3.4: uses the measurements and equation 4 to determine depth of the defect). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Zhang’ double matrix arrays as an arrangement of transducers to use with Jong Ho’s probe holder because using two ultrasonic arrays both improves the quality of the measurement of a curved surface with form fitting transducers and improves the time efficiency by testing two sections of the scanned wheel simultaneously.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856